DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 4-6 directed to group II () non-elected without traverse, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 4-6 been cancelled via Examiner’s Amendment.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Priority
Applicant’s response to the Final Rejection of May 27, 2021, filed August 18, 2021 is acknowledged.  Claims 1-3 are pending and claims 4-6 are cancelled via Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner advised Linlin Cao of the amendment (claims withdrawn without traverse) in an interview on January 07, 2022.
The application has been amended as follows: 
Claims 4-6 are cancelled.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed cutting tool is Shu (JP 2006281362A, machine translation), originally of record in the non-final rejection dated February 02, 2021.  Shu teaches a cutting tool (Pg. 2 [11] #8) with a hard coating film on the surface of a substrate (Pg. 2 [11] #1 substrate is a base material), where the substrate and coating film share an interface (Pg. 2 [11] #1; they are in contact with each other), the coating is Ti1-A MA(CBN1-B)COD (M= one or more elements selected from Group 4, 5 and 6 metal elements, Al and Si, excluding Ti, 0.1≤A≤0.75, 0≤B≤1, 0.9 ≤C<1.2, 0 ≤ D<0.3), (claim 1, i.e. a ceramic), specifically in example 1 of (Ti0.55Al0.45) (C0.5N0.5)1.0 (Pg. 5 [6], a ceramic) and that at the interface of the substrate side, the oxygen content of the film is as entirety (emphasis added by the examiner) of the coating film being 0.040 mass percent or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed July 12, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Specifically, that Shu teaches a gradient of oxygen content in the coating layer NOT where the entirety of the coating has an oxygen content of 0.040 mass percent or less.  Claim amendment of July 12, 2021 to the “entirety” of the coating film is supported in the specification as originally filed Pg. 8 Ln. 16- Pg. 9 Ln. 3 which explains that the oxygen content is measured from the surface of the coating film to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784